Title: From Thomas Jefferson to George Hammond, 15 December 1791
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia Dec. 15. 1791.

I am to acknolege the honor of your letter of Nov. 30. and to express the satisfaction with which we learn that you are instructed to discuss with us the measures which reason and practicability may dictate for giving effect to the stipulations of our treaty yet remaining to be executed. I can assure you on the part of the United States, of every disposition to lessen difficulties, by passing over whatever is of smaller concern, and insisting on those matters only which either justice to individuals, or public policy render indispensable. And in order to simplify our discussions by defining precisely their objects, I have the honor to propose that we shall begin by specifying, on each side, the particular acts which each considers to have been done by the other in contravention of the treaty. I shall set the example.
The Provisional and Definitive treaties, in their VIIth. article, stipulated that ‘his Britannic majesty should with all convenient speed, and without causing any destruction, or carrying away any negroes or other property of the American inhabitants, withdraw all his armies, garrisons and fleets from the sd. United States and from every port, place and harbour within the same.’
But 1. the British garrisons were not withdrawn with all convenient speed nor have ever yet been withdrawn from Michillimackinac, on Lake Michigan: Detroit on the streight of Lakes Erie and Huron;Fort Erie, on Lake Erie;


Niagara
}
on Lake Ontario;


Oswego


Oswegatchie, on the river St. Laurence;


Point au fer, and
}
on Lake Champlain.


Dutchman’s point


2. The British officers have undertaken to exercise a jurisdiction over the country and inhabitants in the vicinities of those forts; and 3. they have excluded the citizens of the United States from navigating even on our side of the middle line of the rivers and lakes established as the boundary between the two nations.

By these proceedings we have been intercepted entirely from the Commerce of furs with the Indian nations to the Northward: a commerce which had ever been of great importance to the United states, not only for its intrinsic value, but as it was the means of cherishing peace with those Indians, and of superseding the necessity of that expensive warfare, we have been obliged to carry on with them, during the time that these posts have been in other hands.
On withdrawing the troops from New York, 1. a large embarcation of negroes, of the property of the inhabitants of the U.S. took place, before the Commissioners, on our part, for inspecting and superintending embarcations had arrived there, and without any account ever rendered thereof. 2. Near three thousand others were publicly carried away by the avowed order of the British commanding officer, and under the view and against the remonstrances of our Commissioners: 3. a very great number were carried off in private vessels, if not by the express permission, yet certainly without opposition on the part of the commanding officer, who alone had the means of preventing it, and without admitting the inspection of the American commissioners: and 4. of other species of property carried away, the commanding officer permitted no examination at all. In support of these facts I have the honour to inclose you documents, a list of which will be subjoined: and in addition to them, I beg leave to refer to a roll, signed by the joint commissioners, and delivered to your Commanding officer for transmission to his court, containing a description of the negroes publicly carried away by his order as beforementioned, with a copy of which you have doubtless been furnished.
A difference of opinion too having arisen, as to the river intended by the Plenipotentiaries to be the boundary between us and the dominions of Great Britain, and by them called the St. Croix, which name, it seems, is given to two different rivers, the ascertaining of this point becomes a matter of present urgency. It has heretofore been the subject of applications from us to the government of Great Britain.
There are other smaller matters between the two nations, which remain to be adjusted, but I think it would be better to refer these for settlement through the ordinary channel of our ministers, than to embarrass the present important discussions with them. They can never be obstacles to friendship and harmony.
Permit me now, Sir, to ask from you a specification of the particular acts, which, being considered by his Britannic majesty as a  noncompliance on our part with the engagements contained in the IVth. Vth. and VIth. articles of the treaty induced him to suspend the execution of the VIIth. and render a separate discussion of them inadmissible. And accept assurances of the high respect & esteem with which I have the honor to be, Sir, Your most obedient & most humble servant,

Th: Jefferson

